                 Case 2:19-cv-00101-JCC Document 44 Filed 06/08/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NORTHWEST ADMINISTRATORS, INC.,                       CASE NO. C19-0101-JCC
10                            Plaintiff,                    MINUTE ORDER
11               v.

12    COLUMBIA FORD HYUNDAI, INC., a
      Washington corporation,
13
                              Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ notice of pending settlement (Dkt. No.
19   43). The parties state that they have agreed upon terms to settle this matter. (Id. at 1.)
20   Accordingly, the Court hereby STRIKES the bench trial set for August 3, 2020, and all case
21   management deadlines. The parties are ORDERED to file a stipulated dismissal or a joint status
22   report regarding their progress in finalizing the settlement within 30 days from the date this
23   minute order is issued. The Clerk is DIRECTED to terminate Plaintiff’s pending motion for
24   attorney fees (Dkt. No. 40) and to statistically close the case.
25          //
26          //


     MINUTE ORDER
     C19-0101-JCC
     PAGE - 1
            Case 2:19-cv-00101-JCC Document 44 Filed 06/08/20 Page 2 of 2




 1        DATED this 8th day of June 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0101-JCC
     PAGE - 2
